DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ohashi (9,114,665) in view of Kaizu et al. (10,015,890) and Hashimoto et al. (2017/0355187).

 	Regarding claim 1, Ohashi teaches an image forming method comprising:  
applying a porous layer (col. 5, line 3) forming material to a recording medium (col. 5, line 10) to form a porous layer with an average thickness of 5 to 30 .mu.m (col. 5, lines 3-4) and an average pore diameter greater than 200 nm and not greater than 400 nm (col. 5, lines 32-34, note that if the average particle diameter is 250 nm, and the particles are all as close together as possible, the average pore diameter falls between 200-400 nm); and 
applying a silver ink (cols. 22-23, lines 59-18) containing silver to the porous layer to form a silver layer (fig. 13, item 30) on the porous layer; and
applying a color ink (fig. 13, item 50, col. 18, line 4) containing a colorant to the silver layer (see fig. 13, Note that in some embodiments, substrate 12 is a transfer member, and in some embodiments, substrate 12 is a direct printing recording medium. Note that even a transfer member can be considered a “recording medium”).

Also, MPEP 2144.04 states that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Here, applying a porous layer with average pore size and average thickness and applying a silver ink to that porous layer are disclosed in the prior art. The claim has simply added specific ranges to the pore size and the thickness, and this is not inventive. 
Ohashi in view of Kaizu does not teach wherein the silver ink contains 1,2-propanediol. Hashimoto teaches this (Hashimoto, [0118], [0186], note that the solvent used for the ink include 1,2-propanediol). It would have been obvious to use 1,2-propanediol as a solvent in a silver ink, ad disclosed by Hashimoto, in the ink disclosed by Ohashi in view of Kaizu because doing so would amount to combining prior art elements according to known methods to yield predictable results. In other words, while Ohashi in view of Kaizu does not go into detail about specific solvents used in such a silver ink, Hashinoto describes suitable solvents in detail. Thus it would have been obvious to one of skill in the art to look to the more detailed Hashimoto for solvent information when formulating the silver ink for use in the method disclosed by Ohashi in view of Kaizu.  	Regarding claim 2, Ohasi in view of Kaizu and Hashimoto teaches the image forming method of claim 1, wherein the porous layer forming material comprises at least one of alumina and silica (Ohashi, col. 4, line 59).
 	Regarding claim 3, Ohashi in view of Kaizu and Hashimoto teaches the image forming method of claim 1, wherein the average pore diameter is from 250 to 360 nm and the average thickness is from 20 to 30 .mu.m (Ohashi, see claim 1 rejection). 
 	Regarding claim 4, Ohashi in view of Kaizu and Hashimoto teaches the image forming method of claim 1, further comprising: applying a color ink containing a colorant to the porous layer or a layer containing the silver (Ohashi, see claim 1 rejection). 	Regarding claim 5, Ohashi in view of Kaizu and Hashimoto teaches the image forming method of claim 4, wherein each of the silver ink and the color ink independently comprises a resin (Ohashi, col. 12, lines 64-65, col. 27, line 24). 	Regarding claim 6, Ohashi in view of Kaizu and Hashimoto teaches the image forming method of claim 4, wherein the applying the color ink is conducted after the applying the silver ink (See claim 1 rejection).
  	Regarding claim 7, Ohashi in view of Kaizu and Hashimoto teaches the image forming method of claim 1, wherein the recording medium comprises an impermeable substrate (Ohashi, col. 5, lines 15-20). 	Regarding claim 8, Ohashi in view of Kaizu and Hashimoto teaches the image forming method of claim 7, wherein the impermeable substrate comprises a plastic film (Ohashi, col. 5, lines 15-20). 	Regarding claim 9, Ohashi in view of Kaizu and Hashimoto teaches the image forming method of .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853